 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Malik W. Ahmad,                                             Case No.: 2:17-cv-02421-JAD-VCF

 4              Plaintiff

 5 v.                                                                          Order

 6 Experian and The Vanguard Group, Inc.                                 [ECF Nos. 16, 18]

 7              Defendants

 8             On the parties’ stipulation, I stayed this case in October 2017 pending the resolution of a

 9 putative class action in the U.S. District Court for the Central District of California styled as In

10 Re Experian Data Breach Litigation, No. 2:15-cv-01592. 1 Consistent with my stay order, the

11 parties filed a joint status report in June 2019 informing the court that In Re Experian Data

12 Breach Litigation “had proceeded to judgment pursuant to a settlement reached between the

13 parties.” 2 In that report, pro se plaintiff Malik W. Ahmad expressed his desire to engage in a

14 settlement conference in this case while defendants Experian 3 and The Vanguard Group, Inc.

15 contended that Ahmad is a member of the nationwide settlement class in In Re Experian Data

16 Breach Litigation and anticipated dispositive-motion practice on that issue. 4

17             One month later, Ahmad filed a “Motion to Schedule Discovery or Alternately

18 Settlement Conference Between the Parties.” 5 In addition to the two entitled forms of relief,

19
     1
20       ECF Nos. 13 (stipulation to stay), 14 (order granting stipulation).
     2
         ECF No. 15 at 2.
21   3
    Ahmed named “Experian” as a defendant. ECF No. 1-1 at ¶ 1. Experian Information
22 Solutions, Inc. explained in its Notice of Removal that it was erroneously sued as just
   “Experian.” ECF No. 1 at 1.
23   4
         ECF No. 15.
     5
         ECF No. 16.
 1 Ahmad also seeks in that motion a declaration that he is not a member of the In Re Experian

 2 Data Breach Litigation settlement class. 6 Experian responds that Ahmad’s motion is

 3 unnecessary and violates this court’s local rules, and that his request for declaratory relief is

 4 inappropriate because he does not seek that relief in his complaint. 7 Although Experian

 5 acknowledges that Ahmad’s motion is not the proper context to consider the merits of Experian’s

 6 defense that Ahmad’s claims are barred, it proceeds to offer pages of argument and evidence on

 7 that topic. 8 It also asks me to take judicial notice of hundreds of pages of documents from the In

 8 Re Experian Data Breach Litigation,9 which Ahmad opposes by arguing that the documents are

 9 “irrelevant, inadmissible[,] and highly prejudicial.” 10

10             I construe Ahmad’s motion as one seeking to lift the stay and I grant him that relief

11 because it is undisputed that the In Re Experian Data Breach Litigation case has been resolved.

12 I deny Ahmad’s motion for a declaration that he isn’t a member of the In Re Experian Data

13 Breach Litigation settlement class because it is procedurally improper. I deny Ahmad’s request

14 to reopen discovery because he must first initiate the scheduling of a conference as required by

15 this court’s Local Rule 26-1 and Rule 26(f) of the Federal Rules of Civil Procedure. Because

16 there has been no scheduling conference and no discovery plan is yet in place, I deny Ahmad’s

17 motion for a settlement conference as premature. Finally, I deny Experian’s request for judicial

18 notice without prejudice to its ability to reurge that request in the context of a proper dispositive

19 motion.

20
     6
21       Id. at 2–6.
     7
         ECF No. 17.
22   8
         See generally id.
23   9
         ECF No. 18.
     10
          ECF No. 21 at 2.

                                                        2
 1                                            Conclusion

 2         Accordingly, IT IS HEREBY ORDERED that Ahmad’s Motion to Schedule Discovery

 3 or Alternately Settlement Conference Between Parties [ECF No. 16] is construed as a motion to

 4 lift the stay and GRANTED in part only as to that relief: the stay is LIFTED and Ahmad has

 5 until April 30, 2020, to initiate the scheduling of a mandatory conference with defendants’

 6 attorneys under L.R. 26-1 and FRCP 26(f). The parties must file a discovery plan and

 7 scheduling order as directed under L.R. 26-1(a), and this case will proceed in the ordinary

 8 course. Ahmad’s motion is DENIED in all other respects.

 9         IT IS FURTHER ORDERED that Experian’s request for judicial notice [ECF No. 18] is

10 DENIED without prejudice to Experian’s ability to reurge that request in the context of a

11 dispositive motion.

12                                                       ___________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
13                                                                                  March 31, 2020

14

15

16

17

18

19

20

21

22

23



                                                    3
